Shearn, J.:
When the arrest for larceny was made, upon which is based this action for malicious prosecution, the plaintiff was already in custody in the police station, having been arrested earlier in the same evening by officers of the police drug squad upon the charge of having cocaine in his possession without a pharmacist’s record. The larceny charge was dropped without a hearing and the detention of the plaintiff pending bail was directly due to the narcotic charge, which proceeded to a judgment of conviction and suspended sentence. There is not a particle of evidence that the defendant had anything whatsoever to do with the investigation of the narcotic charge, or with the arrest of the plaintiff upon that charge. It clearly appeared that the narcotic charge first came to the attention of the defendant when the officers visited defendant’s general offices, inquiring for the plaintiff as a result of the receipt by the police authorities of an anonymous letter signed “ A heartbroken wife ” complaining of the plaintiff, and charging him with supplying her husband with cocaine. Nevertheless, the plaintiff’s counsel, from the beginning of the case to the *630end, without any evidence to warrant him in so doing, persisted in suggesting to the jury that the defendant was back of and responsible for the narcotic charge and, over the repeated objection of the defendant, introduced in evidence all of the circumstances attending the search of plaintiff’s residence on a search warrant in aid of the narcotic charge, and all of the distressing and humiliating circumstances attending the search and the arrest of the plaintiff on that charge. In his opening narrative, referring to the search on the narcotic charge, plaintiff’s counsel stated that plaintiff asked the officers, “ Who was back of this,” and started to say, “ They told him — ” when defendant’s counsel interposed an objection, which was overruled and exception taken. Thereupon plaintiff’s counsel promised to connect the statement with the defendant (which he never did) and proceeded: “They suggested to him ‘ You know who you are working for.’ ” Proceeding with the examination of the plaintiff and referring to the visit of the officers making a search for the narcotics, plaintiff’s counsel asked: “ State now briefly, if you will, as slowly and in such a tone of voice so that the jury will hear you, what took place.” This was objected to but the objection was overruled and exception taken. Plaintiff proceeded to describe the search and relate all that the officers said. Defendant’s counsel again objected but was overruled. Plaintiff then, referring to a paper exhibited to him by one of the officers, said, “ I had a chance to see this letter and I read it, in heavier type; it was a typewritten letter, the letter, ‘ Riker-Hegeman ’— Q. One of the officers had handed you a paper to read; is that what you mean? A. Yes, sir.” Objection was again made and overruled. Plaintiff then proceeded to describe the search as continued in the presence of his mother and daughter and related a conversation between himself and his daughter. Defendant’s counsel continued to object but was overruled. Plaintiff’s counsel proceeded: “ Go right along and speak loud so that these men can hear it, what was said to you, after you asked ‘ Who is behind it? ’ A. They said, ‘ Well, you know who you are working for? ’ I said, ‘ Yes.’ They said, ‘ For who? ’ I said ‘ Riker-Hegeman Company.’ ” Objection was again taken and overruled with exception to the defendant. Plaintiff’s counsel proceeded: *631“ Q. Go on from the time that you say these men were in the hall talking to themselves and they asked you if you had any friends, go right on from that, what took place? A. Finally they says, ' You will have to come along, where is your coat; put on your coat, we will have to take you along.’ Then my little girl started to cry and said, ' Don’t take my daddy away.’ ” On defendant’s objection and motion the court first struck this out, but upon the claim of plaintiff’s counsel that he was entitled to show “ the entire atmosphere of that search,” the court reversed its ruling and allowed this evidence of “ atmosphere ” to remain in the record “ on the subject of damages.” All of this evidence, it will be noted, had to do with the search and arrest on the narcotic charge, with which the defendant was unconnected, and it all preceded the arrest of the plaintiff on the charge of larceny, which was the subject of this action. In summing the case up, plaintiff’s counsel persisted in his attempt to inject “ atmosphere ” into the case and inflame the jury against the defendant, which he characterized as a “ damnable corporation ” by arguing that, although “ it is not proven in this case,” the inference was that the defendant had written the anonymous letter to the police signed “ A heartbroken wife ” in order to obtain a search of the plaintiff’s premises and discover whether he had been stealing its property. This was further calculated to saddle upon the defendant responsibility for the humiliation and mental anguish of the plaintiff, occasioned by the search of his premises and his arrest in the presence of his mother and daughter upon the narcotic charge. Although plaintiff’s counsel disclaimed asking for any damages on this account, he took every step suggested by ingenuity to fasten these irrelevant facts in the minds of the jury. While counsel has a right to. draw his own inferences from the evidence, a verdict cannot stand based even in part upon utterly improper and unwarranted inferences from irrelevant and improper evidence. All of the evidence above quoted was improperly received and, together with the opening statement and the closing argument of plaintiff’s counsel, plainly presents a case of seeking to induce a verdict by resort to the atmosphere surrounding another case rather than by reliance upon evidence relevant to the case on trial. This may well have affected not only the award *632of damages but the jury’s finding upon the issues of malice and want of probable cause.
In my opinion, the judgment and order should be reversed and a new trial ordered, with costs to appellant to abide the event.
Laughlin and Scott, JJ., concurred; Clarke, P. J., and Page, J., dissented.